DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/12/2021 have been fully considered but they are not persuasive.

The applicant’s arguments to claims 1-12 are persuasive and thus the rejection of claims 1-12 
under 35 USC 101 is therefore withdrawn.
	However, the applicant’s arguments related to claims 13-18 are not persuasive.
Applicant’s representative argues that the claims include additional elements that are sufficient to 
amount to significantly more because each of the claims relates to multivariable reconciliation of trust accounts using computing modules, and that the claims overcome problems related to single variable trust accounts or existing double entry accounting software, which has limited capabilities regarding verification between account activities.  The applicant’s representative then states that to overcome these problems, the claims are directed to producing a plurality of variable ledgers.
	In response, the claims recite a plurality of modules.  Modules are software(s) or codes or computer programs that do not accomplish any computer functions without being executed by a computer processor.
The claims recite no physical structural details of a server, or processor or a computerized system to accomplish the intended functions.  The claims are not tied to any specific automated computer apparatus.  Computer elements that perform each of the functions are not explicitly recited.  A statutory claim would recite an automated machine implemented method or system with specific structures for performing the claimed invention so as to provide an improvement to another technology or technical 
 	Each claim as a whole, does not amount to significantly more than the abstract idea itself.  This is because the claim does not effect an improvement to another technology or technical field; the claim does not amount to an improvement to the functioning of a computer itself; and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment. 
Claims 13-18 remain rejected as set forth in the prior Office action.
	
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.



 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZY POINVIL whose telephone number is (571)272-6797. The examiner can normally be reached M-Th 7:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on 571-270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/fp/

/FRANTZY POINVIL/Primary Examiner, Art Unit 3698                                                                                                                                                                                                        

January 12, 2022